UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1934


DONNA H. RIDDICK,

                  Plaintiff - Appellant,

             v.

CITY OF ELIZABETH CITY,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Clinton. James C. Fox, Senior
District Judge. (2:08-cv-00025-F)


Submitted:    January 14, 2010              Decided:   January 20, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donna H. Riddick, Appellant Pro Se.   John D. Leidy, HORNTHAL,
RILEY, ELLIS & MALAND, LLP, Elizabeth City, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donna H. Riddick appeals the district court’s order

granting     her     employer’s    motion     for    summary     judgment     and

dismissing     her   complaint    of   racial   discrimination.         We   have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                  Riddick

v. City of Elizabeth City, No. 2:08-cv-00025-F (E.D.N.C. July

15, 2009).         We also deny Riddick’s motion for appointment of

counsel.     We dispense with oral argument because the facts and

legal    contentions    are   adequately      presented    in   the    materials

before   the   court    and   argument      would   not   aid   the   decisional

process.

                                                                        AFFIRMED




                                        2